

117 HR 3742 IH: Vaccine Information for Nursing Facility Operators Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3742IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Bilirakis (for himself and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Health and Human Services to issue revised regulations to require the dissemination of information on ACIP recommended immunizations to staff of nursing facilities.1.Short titleThis Act may be cited as the Vaccine Information for Nursing Facility Operators Act or the Vaccine INFO Act.2.Requiring dissemination of information on ACIP recommended immunizations to staff of nursing facilitiesNot later than 6 months after the date of the enactment of this Act, the Secretary of Health and Human Services shall revise section 483.80 of title 42, Code of Federal Regulations, to require that the policies and procedures that are required under such section to be developed by a facility described in such section as part of the infection prevention and control program described in such section shall include policies and procedures to ensure that—(1)all individuals who are staff of the facility (as defined for purposes of such section) are provided information on the benefits and potential side effects for each immunization recommended by the Advisory Committee on Immunization Practices for health care personnel;(2)in the case that the facility offers such an immunization to an individual described in paragraph (1), the information described in such paragraph for the respective immunization so offered is provided to such individual before such immunization is offered to such individual by such facility; and(3)in the case that the facility does not offer such an immunization to individuals who are described in paragraph (1), the facility includes with the information required to be provided to such individuals under such paragraph for the respective immunization that is not so offered, information on the availability of such immunization, including locations for receiving such immunization, and the associated costs to the individual for such immunization.